Hall, J.
The errors complained of on this appeal arose during the progress of the trial. We cannot consider those errors, because the motion for new trial was not preserved and incorporated in the bill of exceptions. McKee v. Calvert, 80 Mo. 348; State ex rel. v. Hitchcock, 86 Mo. 231; Stevenson v. Saline County, 65 Mo. 425; State ex rel. v. Burckhartt, 83 Mo. 432. A motion for new trial was in fact filed, and the clerk has set it out in the transcript as a part of the record proper; ■and reference is made to said motion in the bill of exceptions, by citing the page of the transcript • on which it may be found. The motion for new trial was not a part of the record proper, and could only become a part of the record by being incorporated bodily in the bill of exceptions. The mere reference to the motion was not sufficient. Jefferson City v. Opel, 67 Mo. 394; Collins v. Barding, 65 Mo. 496; Kohn v. Lucas, 17 Mo. App. 30; McKee v. Calvert, 80 Mo. 348.
Judgment affirmed.
All concur.